Citation Nr: 0621582	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-41 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include emphysema and chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.  

2.  Entitlement to service connection for sleep apnea due to 
asbestos exposure.  

3.  Entitlement to service connection for pedal 
edema/hypertension due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boston, 
Massachusetts, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2006.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was exposed to asbestos during 
his service in the U.S. Navy while he was a deckhand.  
Service personnel records reflect that the veteran  served as 
a Seaman on the USS Nitro during service.  At a hearing 
before the undersigned Veterans Law Judge in April 2006, he 
testified that he frequently worked in the boiler room on 
details and was exposed to asbestos.  Transcript at 4-6 
(2006).  

Treatment records reflect various diagnoses, to include COPD 
in September 2003, pulmonary hypertension in January 2003, 
and sleep apnea and cor pulmonale in March 2003.  Scattered 
areas of atelectasis were noted in January 2003.  The veteran 
testified that his pulmonary technician confirmed the 
presence of asbestosis in his lungs.  Id at 10-11.  

On VA examination in September 2003, the examiner diagnosed 
COPD, congestive heart failure with bilateral pedal edema, 
decreased ventricular ejection fraction, and obstructive 
sleep apnea.  The report of examination notes that a computed 
tomography (CT) scan in January 2003 confirmed the presence 
of bilateral pleural plates and thickening in the lungs.  
There is insufficient evidence to determine whether the 
disorders at issue are related to service.  

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should determine the 
credentials (MD, RN, etc.) of the examiner 
who conducted the September 2003 
examination.  

2.  The AOJ should refer the file to the 
September 2003 examiner if reasonably 
available or another doctor.  For each of 
the issues on appeal, the examiner should 
clearly state whether there is any 
relationship between the current diagnosis 
and asbestos exposure.  If there is no such 
relationship, that fact should be clearly 
stated in the body of the report. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


